                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION


JOHN JOSEPH MALLON, #2158183                     §

VS.                                              §            CIVIL ACTION NO. 6:18cv317
                                                              CRIMINAL NO. 6:15-CR-26
UNITED STATES OF AMERICA                         §

                                    ORDER OF DISMISSAL

       The above-styled and numbered civil action was heretofore referred to United States

Magistrate Judge K. Nicole Mitchell. The Report and Recommendation of the Magistrate Judge,

which contains proposed findings of fact and recommendations for the disposition of such action,

has been presented for consideration, and no objections having been timely filed, the court is of

the opinion that the findings and conclusions of the Magistrate Judge are correct, and adopts the

same as the findings and conclusions of the court. It is therefore

       ORDERED that the motion to vacate, set aside or correct a sentence pursuant to 28 U.S.C.

§ 2255 is DENIED as premature and the case is DISMISSED without prejudice. It is further

       ORDERED that a certificate of appealability is DENIED. It is finally

       ORDERED that all motions not previously ruled on are DENIED.

       SIGNED this the 3 day of January, 2019.




                                      ____________________________
                                      Thad Heartfield
                                      United States District Judge
